              Case 4:19-cv-02411-HSG Document 52 Filed 10/20/20 Page 1 of 2




1    Javier Torres (SBN 271538)
     STINSON LLP
2    1850 North Central Avenue, Suite 2100
     Phoenix, Arizona 85004-4584
3    Tel: (602) 279-1600
     Fax: (602) 240-6925
4    Email: javier.torres@stinson.com
     Attorneys for Defendant Oh My Green, Inc.
5
     Edwin Aiwazian (Cal. State Bar No. 232943)
6    edwin@lfjpc.com
     Arby Aiwazian (Cal. State Bar No. 269827)
7    arby@lfjpc.com
     LAWYERS for JUSTICE, PC
8    den Avenue, Suite 203
     Glendale, California 91203
9    Telephone: (818) 265-1020
     Facsimile: (818) 265-1021
10
     Graham B. LippSmith (SBN 221984)
11   glippsmith@klwtlaw.com
     Celene Chan Andrews (SBN 260267)
12   candrews@klwtlaw.com
     KASDAN LIPPSMITH WEBER TURNER LLP
13   360 East 2nd Street, Suite 300
     Los Angeles, California 90012
14   Tel: (213) 254-4800 / Fax: (213) 254-4801
     Attorneys for Plaintiff Anne Kastler
15
16
                         IN THE UNITED STATES DISTRICT COURT
17
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19   Anne Kastler, individually, and on behalf of   Case No. 4:19-cv-02411-HSG
     other members of the general public
20   similarly situated,                            ORDER RE THIRD JOINT
                                                    STIPULATION TO CONTINUE
21                         Plaintiff,               PLAINTIFF’S MOTION FOR CLASS
                                                    CERTIFICATION DEADLINE
22   v.
23   Oh My Green, Inc., an unknown business
     entity; and Does 1 through 100, inclusive,
24
                           Defendants.
25
26
27
28                       ORDER RE THIRD JOINT STIPULATION
          TO CONTINUE PLAINTIFF’S MOTION FOR CLASS CERTIFICATION DEADLINE
                               Case No. 4:19-cv-02411-HSG
               Case 4:19-cv-02411-HSG Document 52 Filed 10/20/20 Page 2 of 2




1         The Court, having reviewed the parties’ Third Joint Stipulation to Continue Motion for
2 Class Certification Filing Deadline, and good cause appearing, orders as follows:
3         1.       The parties’ stipulation is approved.
4         2.       The deadline for Plaintiff to file her Motion for Class Certification is continued
5 to December 10, 2020.
6         3.       Defendant shall file its opposition by January 7, 2021.
7         4.       Plaintiff shall file her reply by January 21, 2021.
8         5.       The hearing on Plaintiff’s Motion for Class Certification is continued to February
9 25, 2021 at 2:00 p.m.
10
11        DATED this 20th day of October, 2020.
12
13                                                 By:
                                                           HON. HAYWOOD S. GILLIAM, JR.
14                                                         UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                          2
27 ____________________________________________________________________________
28                      ORDER RE THIRD JOINT STIPULATION
     TO CONTINUE PLAINTIFF’S MOTION FOR CLASS CERTIFICATION DEADLINE
                             Case No. 4:19-cv-02411-HSG
